                                1   WEIL, GOTSHAL & MANGES LLP
                                    Richard W. Slack (pro hac vice)
                                2   (richard.slack@weil.com)
                                    Jessica Liou (pro hac vice)
                                3   (jessica.liou@weil.com)
                                    Matthew Goren (pro hac vice)
                                4   (matthew.goren@weil.com)
                                    New York, NY 10153-0119
                                5   Tel: (212) 310-8000
                                    Fax: (212) 310-8007
                                6
                                    KELLER BENVENUTTI KIM LLP
                                7   Tobias S. Keller (#151445)
                                    (tkeller@kbkllp.com)
                                8   Jane Kim (#298192)
                                    (jkim@kbkllp.com)
                                9   650 California Street, Suite 1900
                                    San Francisco, CA 94108
                               10   Tel: (415) 496-6723
                                    Fax: (415) 636-9251
                               11
                                    Attorneys for Debtors and
                               12   Reorganized Debtors
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                               14                           UNITED STATES BANKRUPTCY COURT
      767 Fifth Avenue




                               15                           NORTHERN DISTRICT OF CALIFORNIA
                               16                                   SAN FRANCISCO DIVISION
                               17

                               18   In re:                                            Case No. 19-30088 (DM)
                                                                                      Chapter 11
                               19   PG&E CORPORATION,                                 (Lead Case)
                                              - and -                                 (Jointly Administered)
                               20
                                    PACIFIC GAS AND ELECTRIC                          NOTICE OF AGENDA FOR
                               21
                                    COMPANY,                                          NOVEMBER 17, 2020, 10:00 A.M. AND
                               22                                                     11:00 A.M. OMNIBUS HEARINGS
                                                                Debtors.
                               23                                                     Date: November 17, 2020
                                     Affects PG&E Corporation
                                     Affects Pacific Gas and Electric Company        Time: 10:00 and 11:00 a.m. (Pacific Time)
                               24                                                     Place: (Telephone and Video Conference)
                                     Affects both Debtors
                                    * All papers shall be filed in the lead case,            United States Bankruptcy Court
                               25
                                    No. 19-30088 (DM)                                        Courtroom 17, 16th Floor
                               26                                                            San Francisco, CA 94102

                               27

                               28

                             Case: 19-30088     Doc# 9528       Filed: 11/16/20     Entered: 11/16/20 12:49:28    Page 1 of
                                                                            20
                                1                             PROPOSED AGENDA FOR
                                              NOVEMBER 17, 2020, 10:00 A.M. AND 11:00 A.M. (PACIFIC TIME)
                                2                               OMNIBUS HEARINGS
                                3   I:    MATTERS SCHEDULED TO BE HEARD AT 10:00 A.M. (PACIFIC TIME) IN
                                          MAIN CASE: No. 19-30088 (DM)
                                4
                                    UNCONTESTED MATTERS GOING FORWARD
                                5

                                6          1.     Reorganized Debtors’ Eighteenth Omnibus Objection to Claims: Reorganized
                                    Debtors’ Eighteenth Omnibus Objection to Claims (Amended and Superseded Claims)
                                7   [Dkt. 9263].

                                8                Response Deadline: November 3, 2020, at 4:00 p.m. (Pacific Time).

                                9                Response Filed:

                               10                A.     Asplundh Construction, LLC’s Statement of Non-Opposition and
                                                        Reservation of Rights Re Reorganized Debtors’ Eighteenth Omnibus
                               11                       Objection to Claims [Dkt. 9351].

                               12                Related Documents:

                                                 B.     Declaration of Robb McWilliams in Support of Reorganized Debtors’
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                                        Eighteenth Omnibus Objection to Claims (Amended and Superseded
                               14                       Claims) [Dkt. 9264].
      767 Fifth Avenue




                               15                C.     Reorganized Debtors’ Report on Responses to Eighteenth through
                                                        Twenty-Fourth Omnibus Objections to Claims and Request for Orders by
                               16                       Default as to Unopposed Objections [Dkt. 9521].

                               17                Status: This matter is going forward on an uncontested basis.

                               18          2.    Reorganized Debtors’ Twenty-First Omnibus Objection to Claims:
                                    Reorganized Debtors’ Twenty-First Omnibus Objection to Claims (Books and Records Claims)
                               19   [Dkt. 9272].

                               20                Response Deadline: November 3, 2020, at 4:00 p.m. (Pacific Time).

                               21                Related Document:

                               22                A.     Declaration of Robb McWilliams in Support of Reorganized Debtors’
                                                        Twenty-First Omnibus Objection to Claims (Books and Records Claims)
                               23                       [Dkt. 9273].

                               24                B.     Reorganized Debtors’ Report on Responses to Eighteenth through
                                                        Twenty-Fourth Omnibus Objections to Claims and Request for Orders by
                               25                       Default as to Unopposed Objections [Dkt. 9521].

                               26                Status: This matter is going forward on an uncontested basis

                               27

                               28

                             Case: 19-30088    Doc# 9528     Filed: 11/16/20    Entered: 11/16/20 12:49:28       Page 2 of
                                                                         20
                                1          3.    Reorganized Debtors’ Twenty-Second Omnibus Objection to Claims:
                                    Reorganized Debtors’ Twenty-Second Omnibus Objection to Claims (Satisfied Claims)
                                2   [Dkt. 9275].
                                3                 Response Deadline: November 3, 2020, at 4:00 p.m. (Pacific Time).
                                4                 Related Document:
                                5                 A.     Declaration of Robb McWilliams in Support of Reorganized Debtors’
                                                         Twenty-Second Omnibus Objection to Claims (Satisfied Claims) [Dkt.
                                6                        9276].
                                7                 B.     Reorganized Debtors’ Report on Responses to Eighteenth through
                                                         Twenty-Fourth Omnibus Objections to Claims and Request for Orders by
                                8                        Default as to Unopposed Objections [Dkt. 9521].
                                9                 Status: This matter is going forward on an uncontested basis
                               10          4.    Reorganized Debtors’ Twenty-Third Omnibus Objection to Claims:
                                    Reorganized Debtors’ Twenty-Third Omnibus Objection to Claims (No Liability Claims)
                               11   [Dkt. 9278].
                               12                 Response Deadline: November 3, 2020, at 4:00 p.m. (Pacific Time).
Weil, Gotshal & Manges LLP




                               13                 Responses Filed:
 New York, NY 10153-0119




                               14                 A.     Asplundh Construction, LLC’s Response and Reservation of Rights Re
      767 Fifth Avenue




                                                         Reorganized Debtors’ Twenty-Third Omnibus Objection to Claims (No
                               15                        Liability Claims) [Dkt. 9352].
                               16                 B.     Utility Tree Service, LLC’s Response and Reservation of Rights Re
                                                         Reorganized Debtors’ Twenty-Third Omnibus Objection to Claims (No
                               17                        Liability Claims) [Dkt. 9353].
                               18                 Related Document:
                               19                 C.     Declaration of Robb McWilliams in Support of Reorganized Debtors’
                                                         Twenty-Third Omnibus Objection to Claims (No Liability Claims) [Dkt.
                               20                        9279].
                               21                 D.     Reorganized Debtors’ Report on Responses to Eighteenth through
                                                         Twenty-Fourth Omnibus Objections to Claims and Request for Orders by
                               22                        Default as to Unopposed Objections [Dkt. 9521].
                               23                 Status: This matter is going forward on an uncontested basis.
                               24          5.    Reorganized Debtors’ Twenty-Fourth Omnibus Objection to Claims:
                                    Reorganized Debtors’ Twenty-Fourth Omnibus Objection to Claims (Plan Passthrough
                               25   Environmental Claims) [Dkt. 9281].
                               26                 Response Deadline: November 3, 2020, at 4:00 p.m. (Pacific Time).
                               27

                               28

                             Case: 19-30088    Doc# 9528      Filed: 11/16/20    Entered: 11/16/20 12:49:28       Page 3 of
                                                                          20
                                1                Related Document:
                                2                A.     Declaration of David Kraska in Support of Reorganized Debtors’ Twenty-
                                                        Fourth Omnibus Objection to Claims (Plan Passthrough Environmental
                                3                       Claims) [Dkt. 9282].
                                4                B.     Reorganized Debtors’ Report on Responses to Eighteenth through
                                                        Twenty-Fourth Omnibus Objections to Claims and Request for Orders by
                                5                       Default as to Unopposed Objections [Dkt. 9521].
                                6                Status: This matter is going forward on an uncontested basis.
                                7   CONTESTED MATTERS GOING FORWARD
                                8         6.      Reorganized Debtors’ Seventh Omnibus Objection to Claims: Reorganized
                                    Debtors’ Seventh Omnibus Objection to Claims (Satisfied Claims) [Dkt. 8981].
                                9
                                                 Response Deadline: September 29, 2020, at 4:00 p.m. (Pacific Time).
                               10
                                                 Responses Filed:
                               11
                                                 A.     John Wrynn’s Response to Reorganized Debtors’ Seventh Omnibus
                               12                       Objection to Claims (Satisfied Claims) (Doc. No. 8681) [Dkt. 9162].
Weil, Gotshal & Manges LLP




                               13                B.     David E. Parks’ Response to Seventh Omnibus Objection to Claims [Dkt.
 New York, NY 10153-0119




                                                        9163].
                               14
      767 Fifth Avenue




                                                 Related Documents:
                               15
                                                 C.     Declaration of Robb McWilliams in Support of Reorganized Debtors’
                               16                       Sixth and Seventh Omnibus Objections to Claims (Satisfied Claims) [Dkt.
                                                        8979].
                               17
                                                 D.     Reorganized Debtors’ Report on Responses to Seventh Omnibus
                               18                       Objection to Claims (Satisfied Claims) and Request for Order by Default
                                                        as to Unopposed Objections [Dkt. 9215].
                               19
                                                 E.     Notice of Continued Hearing on Certain of the Reorganized Debtors’
                               20                       Omnibus Objection to Claims [Dkt. 9346].
                               21                F.     Declaration of Dara L. Silveira in Further Support of Reorganized
                                                        Debtors’ Third, Fifth, Sixth, Seventh, and Fourteenth Omnibus Objections
                               22                       to Claims [Dkt. 9349].
                               23                G.     Notice of Continued Hearing on Certain of the Reorganized Debtors’
                                                        Omnibus Objections to Claims [Dkt. 9520].
                               24
                                                 Related Order:
                               25
                                                 H.     Order Disallowing and Expunging Proofs of Claim Pursuant to
                               26                       Reorganized Debtors’ Seventh Omnibus Objection to Claims (Satisfied
                                                        Claims) [Dkt. 9370].
                               27

                               28

                             Case: 19-30088    Doc# 9528     Filed: 11/16/20    Entered: 11/16/20 12:49:28       Page 4 of
                                                                         20
                                1                Status: This matter has been resolved by order [Dkt. 9370]. This matter has been
                                                 continued to December 15, 2020 as to Fremont Pat Ranch LLC and KB Home, a
                                2                Delaware Corporation [Dkt. 9520]. This matter is going forward with respect to
                                                 the Claim of John Wrynn [Dkt. 9162].
                                3
                                           7.     Reorganized Debtors’ Nineteenth Omnibus Objection to Claims: Reorganized
                                4   Debtors’ Nineteenth Omnibus Objection to Claims (Amended and Superseded Claims)
                                    [Dkt. 9266].
                                5
                                                 Response Deadline: November 3, 2020, at 4:00 p.m. (Pacific Time).
                                6
                                                 Response Filed:
                                7
                                                 A.     Letter to Court Filed by Creditor Edgar Perry [Dkt. 9340].
                                8
                                                 Related Documents:
                                9
                                                 B.     Declaration of Robb McWilliams in Support of Reorganized Debtors’
                               10                       Nineteenth Omnibus Objection to Claims (Duplicative Claims) [Dkt.
                                                        9267].
                               11
                                                 C.     Reorganized Debtors’ Report on Responses to Eighteenth through
                               12                       Twenty-Fourth Omnibus Objections to Claims and Request for Orders by
                                                        Default as to Unopposed Objections [Dkt. 9521].
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                                 Status: This matter is going forward on an uncontested basis, except with respect
                               14                to the Claims of Edgar Perry [Dkt. 9340], which are going forward on a contested
      767 Fifth Avenue




                                                 basis.
                               15
                                          8.     Reorganized Debtors’ Twentieth Omnibus Objection to Claims: Reorganized
                               16   Debtors’ Twentieth Omnibus Objection to Claims (Incorrect Debtor Claims) [Dkt. 9269].
                               17                Response Deadline: November 3, 2020, at 4:00 p.m. (Pacific Time).
                               18                Response Filed:
                               19                A.     Response to Debtors’ Twentieth Omnibus Objection to Claims (Incorrect
                                                        Debtor Claims) [Dkt. 9473].
                               20
                                                 Related Documents:
                               21
                                                 B.     Declaration of Robb McWilliams in Support of Reorganized Debtors’
                               22                       Twentieth Omnibus Objection to Claims (Incorrect Debtor Claims) [Dkt.
                                                        9270].
                               23
                                                 C.     Reorganized Debtors’ Report on Responses to Eighteenth through
                               24                       Twenty-Fourth Omnibus Objections to Claims and Request for Orders by
                                                        Default as to Unopposed Objections [Dkt. 9521].
                               25
                                                 Status: This matter is going forward on an uncontested basis, except with respect
                               26                to the Claims of Monica Staar, which are going forward on a contested basis.
                               27

                               28

                             Case: 19-30088    Doc# 9528     Filed: 11/16/20    Entered: 11/16/20 12:49:28       Page 5 of
                                                                         20
                                1   II:    MATTERS SCHEDULED TO BE HEARD AT 11:00 A.M. (PACIFIC TIME) IN
                                           MAIN CASE: No. 19-30088 (DM)
                                2
                                    CONTESTED MATTERS GOING FORWARD
                                3
                                          9.      Reorganized Debtors’ Motion to Strike Bradt Declaration: Reorganized
                                4   Debtors’ Motion to Strike Declaration of Andrew S. Bradt [Dkt. 9522].
                                5                 Response Deadline: No response deadline was set.
                                6                 Related Document:
                                7                 A.     Securities Lead Plaintiff’s Reply in Further Support of Motion to Apply
                                                         Bankruptcy Rule 7023 and Certify a Limited Class [Dkt. 9492].
                                8
                                                  Related Order:
                                9
                                                  B.     Order Regarding Motions (1) to Approve Securities ADR Procedures and
                               10                        (2) to Apply FRBP 7023 [Dkt. 9527].
                               11                 Status: This matter is going forward on a contested basis.
                               12         10.     Reorganized Debtors’ ADR Motion (Subordinated Securities Claims):
                                    Reorganized Debtors’ Motion to Approve Securities ADR and Related Procedures for Resolving
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                    Subordinated Securities Claims [Dkt. 8964].
                               14
      767 Fifth Avenue




                                                  Response Deadline: October 5, 2020, at 4:00 p.m. (Pacific Time).
                               15                 Responses Filed:
                               16                 A.     Stipulation Continuing Hearing on the Reorganized Debtors’ Motion to
                                                         Approve Securities ADR and Related Procedures for Resolving
                               17                        Subordinated Securities Claims and Other Scheduling Matters
                                                         [Dkt. 9030].
                               18
                                                  B.     Securities Lead Plaintiff’s Objection to Reorganized Debtors’ Motion to
                               19                        Approve Securities ADR and Related Procedures for Resolving
                                                         Subordinated Securities Claims [Dkt. 9189].
                               20
                                                  C.     Chevron’s Objection to the Reorganized Debtors’ Motion to Approve
                               21                        Securities ADR and Related Procedures for Resolving Subordinated
                                                         Securities Claims [Dkt. 9190].
                               22
                                                  D.     Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                               23                        Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                                                         and Related Procedures for Resolving Subordinated Securities Claims
                               24                        [Dkt. 9191].
                               25                 E.     Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                                                         Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                               26                        and Related Procedures for Resolving Subordinated Securities Claims
                                                         [Dkt. 9192].
                               27

                               28

                             Case: 19-30088    Doc# 9528      Filed: 11/16/20    Entered: 11/16/20 12:49:28      Page 6 of
                                                                          20
                                1              F.    Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                                                     Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                                2                    and Related Procedures for Resolving Subordinated Securities Claims
                                                     [Dkt. 9193].
                                3
                                               G.    Notice of Joinder by FRT in Securities Lead Plaintiff PERA’s Objection
                                4                    to Reorganized Debtors’ Motion to Approve Securities ADR and Related
                                                     Procedures for Resolving Subordinated Securities Claims [Dkt. 9194].
                                5
                                               H.    Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                                6                    Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                                                     and Related Procedures for Resolving Subordinated Securities Claims
                                7                    [Dkt. 9195].
                                8              I.    Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                                                     Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                                9                    and Related Procedures for Resolving Subordinated Securities Claims
                                                     [Dkt. 9196].
                               10
                                               J.    Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                               11                    Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                                                     and Related Procedures for Resolving Subordinated Securities Claims
                               12                    [Dkt. 9197].
Weil, Gotshal & Manges LLP




                               13              K.    Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
 New York, NY 10153-0119




                                                     Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                               14                    and Related Procedures for Resolving Subordinated Securities Claims
      767 Fifth Avenue




                                                     [Dkt. 9198].
                               15
                                               L.    Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                               16                    Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                                                     and Related Procedures for Resolving Subordinated Securities Claims
                               17                    [Dkt. 9199].
                               18              M.    Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                                                     Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                               19                    and Related Procedures for Resolving Subordinated Securities Claims
                                                     [Dkt. 9200].
                               20
                                               N.    Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                               21                    Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                                                     and Related Procedures for Resolving Subordinated Securities Claims
                               22                    [Dkt. 9201].
                               23              O.    Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                                                     Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                               24                    and Related Procedures for Resolving Subordinated Securities Claims
                                                     [Dkt. 9207].
                               25
                                               P.    Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                               26                    Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                                                     and Related Procedures for Resolving Subordinated Securities Claims
                               27                    [Dkt. 9208].
                               28

                             Case: 19-30088   Doc# 9528   Filed: 11/16/20   Entered: 11/16/20 12:49:28     Page 7 of
                                                                      20
                                1              Q.    Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                                                     Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                                2                    and Related Procedures for Resolving Subordinated Securities Claims
                                                     [Dkt. 9209].
                                3
                                               R.    Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                                4                    Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                                                     and Related Procedures for Resolving Subordinated Securities Claims
                                5                    [Dkt. 9210].
                                6              S.    Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                                                     Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                                7                    and Related Procedures for Resolving Subordinated Securities Claims
                                                     [Dkt. 9211].
                                8
                                               T.    Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                                9                    Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                                                     and Related Procedures for Resolving Subordinated Securities Claims
                               10                    [Dkt. 9213].
                               11              U.    Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                                                     Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                               12                    and Related Procedures for Resolving Subordinated Securities Claims
                                                     [Dkt. 9214].
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                               V.    Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                               14                    Objection to Reorganized Debtors’ Motion to Approve Securities ADR
      767 Fifth Avenue




                                                     and Related Procedures for Resolving Subordinated Securities Claims
                               15                    [Dkt. 9216].
                               16              W.    Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                                                     Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                               17                    and Related Procedures for Resolving Subordinated Securities Claims
                                                     [Dkt. 9218].
                               18
                                               X.    Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                               19                    Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                                                     and Related Procedures for Resolving Subordinated Securities Claims
                               20                    [Dkt. 9219].
                               21              Y.    Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                                                     Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                               22                    and Related Procedures for Resolving Subordinated Securities Claims
                                                     [Dkt. 9220].
                               23
                                               Z.    Joinder of Fort Worth Employee’s Retirement Fund to Securities Lead
                               24                    Plaintiff’s Objection to Reorganized Debtors’ Motion to Approve
                                                     Securities ADR and Related Procedures for Resolving Subordinated
                               25                    Securities Claims [D.I. 9189] [Dkt. 9225].
                               26              AA.   Joinder of Government Employees’ Retirement System of the Virgin
                                                     Islands to Securities Lead Plaintiff’s Objection to Reorganized Debtors’
                               27                    Motion to Approve Securities ADR and Related Procedures for Resolving
                                                     Subordinated Securities Claims [D.I. 9189] [Dkt. 9226].
                               28

                             Case: 19-30088   Doc# 9528   Filed: 11/16/20   Entered: 11/16/20 12:49:28      Page 8 of
                                                                      20
                                1              BB.   Joinder of City & County of Swansea Pension Fund to Securities Lead
                                                     Plaintiff’s Objection to Reorganized Debtors’ Motion to Approve
                                2                    Securities ADR and Related Procedures for Resolving Subordinated
                                                     Securities Claims [D.I. 9189] [Dkt. 9227].
                                3
                                               CC.   Joinder of Iowa Public Employees’ Retirement System to Securities Lead
                                4                    Plaintiff’s Objection to Reorganized Debtors’ Motion to Approve
                                                     Securities ADR and Related Procedures for Resolving Subordinated
                                5                    Securities Claims [D.I. 9189] [Dkt. 9228].
                                6              DD.   Joinder of Strathclyde Pension Fund to Securities Lead Plaintiff’s
                                                     Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                                7                    and Related Procedures for Resolving Subordinated Securities Claims
                                                     [D.I. 9189] [Dkt. 9229].
                                8
                                               EE.   Joinder of Worcestershire County Council to Securities Lead Plaintiff’s
                                9                    Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                                                     and Related Procedures for Resolving Subordinated Securities Claims
                               10                    [D.I. 9189] [Dkt. 9230].
                               11              FF.   Joinder of Local 580 Annuity Fund to Securities Lead Plaintiff’s
                                                     Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                               12                    and Related Procedures for Resolving Subordinated Securities Claims
                                                     [D.I. 9189] [Dkt. 9233].
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                               GG.   Joinder of Local 580 Insurance Fund to Securities Lead Plaintiff’s
                               14                    Objection to Reorganized Debtors’ Motion to Approve Securities ADR
      767 Fifth Avenue




                                                     and Related Procedures for Resolving Subordinated Securities Claims
                               15                    [D.I. 9189] [Dkt. 9234].
                               16              HH.   Joinder of Local 580 Pension Fund to Securities Lead Plaintiff’s Objection
                                                     to Reorganized Debtors’ Motion to Approve Securities ADR and Related
                               17                    Procedures for Resolving Subordinated Securities Claims [D.I. 9189]
                                                     [Dkt. 9235].
                               18
                                               II.   Joinder of International Brotherhood of Teamsters Local 282 Benefit Trust
                               19                    Funds to Securities Lead Plaintiff’s Objection to Reorganized Debtors’
                                                     Motion to Approve Securities ADR and Related Procedures for Resolving
                               20                    Subordinated Securities Claims [D.I. 9189] [Dkt. 9236].
                               21              JJ.   Joinder of Lehigh County Employee Pension Board to Securities Lead
                                                     Plaintiff’s Objection to Reorganized Debtors’ Motion to Approve
                               22                    Securities ADR and Related Procedures for Resolving Subordinated
                                                     Securities Claims [D.I. 9189] [Dkt. 9237].
                               23
                                               KK.   Joinder of Board of Education Employees’ Pension Fund of Essex County
                               24                    to Securities Lead Plaintiff’s Objection to Reorganized Debtors’ Motion to
                                                     Approve Securities ADR and Related Procedures for Resolving
                               25                    Subordinated Securities Claims [D.I. 9189] [Dkt. 9238].
                               26              LL.   Joinder of Sheet Metal Workers’ Local #19 Pension Fund to Securities
                                                     Lead Plaintiff’s Objection to Reorganized Debtors’ Motion to Approve
                               27                    Securities ADR and Related Procedures for Resolving Subordinated
                                                     Securities Claims [D.I. 9189] [Dkt. 9239].
                               28

                             Case: 19-30088   Doc# 9528   Filed: 11/16/20    Entered: 11/16/20 12:49:28      Page 9 of
                                                                      20
                               1               MM. Joinder of Sheet Metal Workers’ Local #19 Health & Welfare Fund to
                                                   Securities Lead Plaintiff’s Objection to Reorganized Debtors’ Motion to
                               2                   Approve Securities ADR and Related Procedures for Resolving
                                                   Subordinated Securities Claims [D.I. 9189] [Dkt. 9240].
                               3
                                               NN.    Joinder of the City of Philadelphia Board of Pensions and Retirement to
                               4                      Securities Lead Plaintiff’s Objection to Reorganized Debtors’ Motion to
                                                      Approve Securities ADR and Related Procedures for Resolving
                               5                      Subordinated Securities Claims [D.I. 9189] [Dkt. 9241].
                               6               OO.    Joinder of the City of Philadelphia Sinking Fund Commission to Securities
                                                      Lead Plaintiff’s Objection to Reorganized Debtors’ Motion to Approve
                               7                      Securities ADR and Related Procedures for Resolving Subordinated
                                                      Securities Claims [D.I. 9189] [Dkt. 9242].
                               8
                                               PP.    Joinder of the Laborers’ and Retirement Board Employees’ Annuity and
                               9                      Benefit Fund of Chicago to Securities Lead Plaintiff’s Objection to
                                                      Reorganized Debtors’ Motion to Approve Securities ADR and Related
                              10                      Procedures for Resolving Subordinated Securities Claims [D.I. 9189]
                                                      [Dkt. 9243].
                              11
                                               QQ.    Notice of Joinder by Claimant in Securities Lead Plaintiff PERA’s
                              12                      Objection to Reorganized Debtors’ Motion to Approve Securities ADR
                                                      and Related Procedures for Resolving Subordinated Securities Claims
Weil, Gotshal & Manges LLP




                              13                      [Dkt. 9244].
 New York, NY 10153-0119




                              14               RR.    Joinder to Securities Lead Plaintiff’s Objection to Reorganized Debtors’
      767 Fifth Avenue




                                                      Motion to Approve Securities ADR and Related Procedures for Resolving
                              15                      Subordinated Securities Claims [D.I. 9189] [Dkt. 9252].
                              16               SS.    Joinder of San Bernardino County Employee’s Retirement Association to
                                                      Securities Lead Plaintiff’s Objection to Reorganized Debtors’ Motion to
                              17                      Approve Securities ADR and Related Procedures for Resolving
                                                      Subordinated Securities Claims [D.I. 9189] [Dkt. 9471].
                              18
                                               Related Documents:
                              19
                                               TT.    Declaration of Michael A. Keable in Support of the Reorganized Debtors’
                              20                      Motion to Approve Securities ADR and Related Procedures for Resolving
                                                      Subordinated Securities Claims [Dkt. 8965].
                              21
                                               UU.    Declaration of Richard W. Slack in Support of the Reorganized Debtors’
                              22                      Motion to Approve Securities ADR and Related Procedures for Resolving
                                                      Subordinated Securities Claims [Dkt. 8966].
                              23
                                               VV.    Reorganized Debtors’ Reply in Further Support of the Motion to Approve
                              24                      Securities ADR and Related Procedures for Resolving Submitted
                                                      Securities Claims [Dkt. 9378].
                              25
                                               WW. Declaration of Edward J. Radetich, Jr. in Support of the Reorganized
                              26                   Debtors’ Reply in Further Support of the Motion to Approve Securities
                                                   ADR and Related Procedures for Resolving Subordinated Securities
                              27                   Claims [Dkt. 9379].
                              28

                             Case: 19-30088   Doc# 9528    Filed: 11/16/20    Entered: 11/16/20 12:49:28      Page 10
                                                                     of 20
                               1                 Related Orders:
                               2                 XX.    Order Granting Stipulation Continuing Hearing on the Reorganized
                                                        Debtors’ Motion to Approve Securities ADR and Related Procedures for
                               3                        Resolving Subordinated Securities Claims and Other Scheduling Matters
                                                        [Dkt. 9036].
                               4
                                                 YY.    Order Regarding Motions (1) to Approve Securities ADR Procedures and
                               5                        (2) to Apply FRBP 7023 [Dkt. 9527].
                               6                 Status: This matter is going forward on a contested basis.
                               7          11.     Securities Lead Plaintiff’s Memo in Support of Motion to Apply Bankr. Rule
                                   7023: Securities Lead Plaintiff’s Memorandum of Points and Authorities in Support of Motion to
                               8   Apply Bankruptcy Rule 7023 and Certify a Limited Class [Dkt. 9152].
                               9                 Response Deadline: October 29, 2020.
                              10                 Responses Filed:
                              11                 A.     Objection of Baupost Group Securities, L.L.C. to Securities Lead
                                                        Plaintiff’s Motion to Apply Bankruptcy Rule 7023 and Certify a Limited
                              12                        Class [Dkt. 9374].
Weil, Gotshal & Manges LLP




                              13                 B.     Reorganized Debtors’ Objection to Securities Lead Plaintiff’s Renewed
 New York, NY 10153-0119




                                                        Motion to Apply Bankruptcy Rule 7023 and Certify a Limited Class [Dkt.
                              14                        9375].
      767 Fifth Avenue




                              15                 C.     Declaration of Michael A. Keable in Support of the Reorganized Debtors’
                                                        Objection to Securities Lead Plaintiff’s Renewed Motion to Apply
                              16                        Bankruptcy Rule 7023 and Certify a Limited Class [Dkt. 9376].
                              17                 D.     Declaration of Pamela E. Herlich in Support of the Reorganized Debtors’
                                                        Objection to Securities Lead Plaintiff’s Renewed Motion to Apply
                              18                        Bankruptcy Rule 7023 and Certify a Limited Class [Dkt. 9377].
                              19                 E.     Declaration of Robb McWilliams in Support of the Reorganized Debtors’
                                                        Objection to Securities Lead Plaintiff’s Renewed Motion to Apply
                              20                        Bankruptcy Rule 7023 and Certify a Limited Class [Dkt. 9381].
                              21                 F.     Chevron’s Response to the Reorganized Debtors’ Objection to Securities
                                                        Lead Plaintiff’s Renewed Motion to Apply Bankruptcy Rule 7023 and
                              22                        Certify a Limited Class [Dkt. 9487].
                              23                 Related Documents:
                              24                 G.     Securities Lead Plaintiff’s Request for Judicial Notice in Support of
                                                        Securities Lead Plaintiff’s Motion to Apply Bankruptcy Rule 7023 and
                              25                        Certify a Limited Class [Dkt. 9156].
                              26                 H.     Declaration of Chad Coffman, CFA in Support of Securities Lead
                                                        Plaintiff’s Motion to Apply Bankruptcy Rule 7023 and Certify a Limited
                              27                        Class [Dkt. 9157].
                              28

                             Case: 19-30088    Doc# 9528      Filed: 11/16/20    Entered: 11/16/20 12:49:28      Page 11
                                                                        of 20
                               1                 I.     Request for Hearing Regarding Scheduling of PERA Renewed 7023
                                                        Motion [Dkt. 9245].
                               2
                                                 J.     Securities Lead Plaintiff’s Reply in Further Support of Motion to Apply
                               3                        Bankruptcy Rule 7023 and Certify a Limited Class [Dkt. 9492].
                               4                 Related Order:
                               5                 K.     Order Regarding Motions (1) to Approve Securities ADR Procedures and
                                                        (2) to Apply FRBP 7023 [Dkt. 9527].
                               6
                                                 Status: This matter is going forward on a contested basis.
                               7
                                   RESOLVED AND CONTINUED MATTERS
                               8
                                          12.    Reorganized Debtors’ Motion to Strike Chevron Response: Reorganized
                               9   Debtors’ Motion to Strike Chevron’s Improper Response to the Reorganized Debtors’ Objection
                                   to Renewed 7023 Motion [Dkt. No. 9487] [Dkt. 9506].
                              10
                                                 Response Deadline: No response deadline was set.
                              11
                                                 Related Document:
                              12
                                                 A.     Chevron’s Response to the Reorganized Debtors’ Objection to Securities
Weil, Gotshal & Manges LLP




                              13                        Lead Plaintiff’s Renewed Motion to Apply Bankruptcy Rule 7023 and
 New York, NY 10153-0119




                                                        Certify a Limited Class [Dkt. 9487].
                              14
      767 Fifth Avenue




                                                 Related Order:
                              15
                                                 B.     Order Regarding Motions (1) to Approve Securities ADR Procedures and
                              16                        (2) to Apply FRBP 7023 [Dkt. 9527].
                              17                 Status: This matter has been resolved and taken off calendar by order [Dkt.
                                                 9527].
                              18
                                          13.   Claims Objection Deadline Extension Motion: Motion for Entry of an Order
                              19   Extending Deadline for the Reorganized Debtors to Object to Claims [Dkt. 9355].
                              20                 Response Deadline: November 10, 2020, at 4:00 p.m. (Pacific Time).
                              21                 Response Filed:
                              22                 A.     Limited Objection of the United States of America to Motion for Entry of
                                                        an Order Extending Deadline for the Reorganized Debtors to Object to
                              23                        Claims [Dkt. 9488].
                              24                 Related Document:
                              25                 B.     Declaration of Robb McWilliams in Support Motion for Entry of an Order
                                                        Extending Deadline for the Reorganized Debtors to Object to Claims
                              26                        [Dkt. 9356].
                              27

                              28

                             Case: 19-30088    Doc# 9528      Filed: 11/16/20    Entered: 11/16/20 12:49:28      Page 12
                                                                        of 20
                               1                C.     Reorganized Debtors’ Qualified Acceptance of Tentative Ruling on
                                                       Motion for Entry of an Order Extending Deadline for the Reorganized
                               2                       Debtors to Object to Claims [Dkt. 9523].
                               3                Status: This matter has been resolved and taken off calendar by November 16,
                                                2020 Docket Text Order.
                               4
                                          14.    Fee Examiner’s Final Fee App Compromises: Notice of Hearing on Final
                               5   Applications Allowing and Authorizing Payment of Fees and Expenses of Multiple Fee
                                   Applicants Based Upon Compromises with the Fee Examiner (1st Set) [Dkt. 9358].
                               6
                                                Response Deadline: November 10, 2020.
                               7
                                                Related Documents:
                               8
                                                A.     Final Fee Application of Centerview Partners LLC for Allowance and
                               9                       Payment of Compensation and Reimbursement of Expenses for the Period
                                                       February 15, 2019 through June 20, 2020 [Dkt. 8887].
                              10
                                                B.     Final Fee Application of Development Specialists, Inc. for Allowance and
                              11                       Payment of Compensation and Reimbursement of Expenses (March 20,
                                                       2019 through October 31, 2019) [Dkt. 8889].
                              12
                                                C.     Fourth Interim and Final Application of Jenner & Block LLP as Special
Weil, Gotshal & Manges LLP




                              13                       Corporate Defense and Energy Counsel to the Debtors for Compensation
 New York, NY 10153-0119




                                                       for Services Rendered and Reimbursement of Expenses Incurred During
                              14                       (I) the Fourth Interim Compensation Period of February 1, 2020 through
      767 Fifth Avenue




                                                       July 1, 2020, and (II) the Final Compensation Period of January 29, 2019
                              15                       through July 1, 2020 [Dkt. 8949].
                              16                D.     Summary Sheet to Fifth Interim and Final Fee Application of Cravath,
                                                       Swaine & Moore LLP for Allowance and Payment of Compensation and
                              17                       Reimbursement of Expenses for (I) the Fifth Interim Period June 1, 2020
                                                       through and Including July 1, 2020 and (II) the Final Fee Period January
                              18                       29, 2019 through and Including July 1, 2020 [Dkt. 8951].
                              19                Status: This matter has been resolved and dropped from the calendar per the
                                                November 13, 2020 Docket Text Order. The Court approves of the compromises
                              20                reached by the Fee Examiner with the applicants and will enter orders approving
                                                the fees and expenses on a final basis.
                              21
                                         15.      CSAA Insurance Exchange’s Motion to Deem Timely Late Filing of Proof of
                              22   Claim: Motion to Allow/Deem Timely Late Filing of Proof of Claim by CSAA Insurance
                                   Exchange; Memorandum of Points and Authorities; Declaration of Laura Brown and
                              23   Declaration of Stephanie A. Yee [Dkt. 9140].
                              24                Response Deadline: October 21, 2020, at 4:00 p.m. (Pacific Time).
                              25                Responses Filed:
                              26                A.     Reorganized Debtors’ Opposition to Motion to Allow/Deem Timely Late
                                                       Filing of Proof of Claim by CSAA Insurance Exchange [Dkt. 9329].
                              27

                              28

                             Case: 19-30088   Doc# 9528     Filed: 11/16/20    Entered: 11/16/20 12:49:28       Page 13
                                                                      of 20
                               1                B.     Declaration of Hal Smeltzer in Support of Reorganized Debtors’
                                                       Opposition to Motion to Allow/Deem Timely Late Filing of Proof of
                               2                       Claim by CSAA Insurance Exchange [Dkt. 9330].
                               3                C.     Declaration of Peter J. Benvenutti in Support of Reorganized Debtors’
                                                       Opposition to Motion to Allow/Deem Timely Late Filing of Proof of
                               4                       Claim by CSAA Insurance Exchange [Dkt. 9331].
                               5                Status: This matter has been continued to December 15, 2020 per the November
                                                12, 2020 Docket Text Order.
                               6
                                         16.      Reorganized Debtors’ Sixth Omnibus Objection to Claims: Reorganized
                               7   Debtors’ Sixth Omnibus Objection to Claims (Satisfied Claims) [Dkt. 8978].
                               8                Response Deadline: September 29, 2020, at 4:00 p.m. (Pacific Time).
                               9                Responses Filed:
                              10                A.     Request for Notice Response to Omnibus Objection Filed by Creditor
                                                       Krystal Dong [Dkt. 9107].
                              11
                                                B.     County of Lake’s Statement of Non-Opposition and Reservation of Rights
                              12                       Re Reorganized Debtors’ Sixth Omnibus Objection to Claims (Satisfied
                                                       Claims) [Dkt. 9167].
Weil, Gotshal & Manges LLP




                              13
 New York, NY 10153-0119




                                                Related Documents:
                              14
      767 Fifth Avenue




                                                C.     Declaration of Robb McWilliams in Support of Reorganized Debtors’
                              15                       Sixth and Seventh Omnibus Objections to Claims (Satisfied Claims) [Dkt.
                                                       8979].
                              16
                                                D.     Notice of Withdrawal of Reorganized Debtors’ Sixth Omnibus Objection
                              17                       to Claims (Satisfied Claims) with Respect to Vantage Wind Energy LLC
                                                       (Claim No. 9877) [Dkt. 9123].
                              18
                                                E.     Reorganized Debtors’ Report on Responses to Sixth Omnibus Objection
                              19                       to Claims (Satisfied Claims) and Request for Order by Default as to
                                                       Unopposed Objections [Dkt. 9212].
                              20
                                                F.     Notice of Continued Hearing on Certain of the Reorganized Debtors’
                              21                       Omnibus Objection to Claims [Dkt. 9346].
                              22                G.     Declaration of Dara L. Silveira in Further Support of Reorganized
                                                       Debtors’ Third, Fifth, Sixth, Seventh, and Fourteenth Omnibus Objections
                              23                       to Claims [Dkt. 9349].
                              24                H.     Notice of Continued Hearing on Certain of the Reorganized Debtors’
                                                       Omnibus Objections to Claims [Dkt. 9520].
                              25
                                                Related Orders:
                              26
                                                I.     Order Disallowing and Expunging Proofs of Claim Pursuant to
                              27                       Reorganized Debtors’ Sixth Omnibus Objection to Claims (Satisfied
                                                       Claims) [Dkt. 9260].
                              28

                             Case: 19-30088   Doc# 9528     Filed: 11/16/20    Entered: 11/16/20 12:49:28      Page 14
                                                                      of 20
                               1                J.     Order Expunging Claim Nos. 74986 and 78306 (Righetti Ranch, LP)
                                                       Pursuant to Reorganized Debtors’ Sixth Omnibus Objection to Claims
                               2                       (Satisfied Claims) [Dkt. 9369].
                               3                Status: This matter has been resolved by orders [Dkts. 9260 and 9369]. This
                                                matter has been continued to December 15, 2020 as to KB Home Central Valley
                               4                Division; KB Home North Bay, Inc.; KB Home Northern California Division; KB
                                                Home Sacramento, Inc.; KB Home, a California Corporation; In-N-Out Burgers;
                               5                and Carl Arena [Dkt. 9520]. A settlement is pending with respect to Docket No.
                                                9107.
                               6
                                         17.     Reorganized Debtors’ Eighth Omnibus Objection to Claims: Reorganized
                               7   Debtors’ Eighth Omnibus Objection to Claims (No Liability Claims) [Dkt. 8983].
                               8                Response Deadline: September 29, 2020, at 4:00 p.m. (Pacific Time).
                               9                Responses Filed:
                              10                A.     Arbormetrics Solutions, LLC’s Opposition to Reorganized Debtors’
                                                       Eighth Omnibus Objection to Claims (No Liability Claims) [Dkt. 9134].
                              11
                                                B.     Trees, LLC’s Opposition to Reorganized Debtors’ Eighth Omnibus
                              12                       Objection to Claims (No Liability Claims) [Dkt. 9135].
Weil, Gotshal & Manges LLP




                              13                C.     Mendocino County Inland Water & Power Commission’s Response and
 New York, NY 10153-0119




                                                       Opposition to Reorganized Debtors’ Eighth Omnibus Objection (ECF No.
                              14                       8983) [Dkt. 9309].
      767 Fifth Avenue




                              15                Related Documents:
                              16                D.     Declaration of Robb McWilliams in Support of Reorganized Debtors’
                                                       Eighth and Ninth Omnibus Objections to Claims (No Liability Claims)
                              17                       [Dkt. 8984]
                              18                E.     Reorganized Debtors’ Revised Report on Responses to Eighth Omnibus
                                                       Objection to Claims (No Liability Claims) and Request for Order by
                              19                       Default as to Unopposed Objections [Dkt. 9284]
                              20                F.     Notice of Continued Hearing on Certain of the Reorganized Debtors’
                                                       Omnibus Objection to Claims [Dkt. 9346].
                              21
                                                G.     Reorganized Debtors’ Request for Orders by Default as to Unopposed
                              22                       Objections in Eighth and Fifteenth Omnibus Objections to Claims [Dkt.
                                                       9518].
                              23
                                                H.     Notice of Continued Hearing on Certain of the Reorganized Debtors’
                              24                       Omnibus Objections to Claims [Dkt. 9520].
                              25                Related Order:
                              26                I.     Amended Order Disallowing and Expunging Proofs of Claim Pursuant to
                                                       Reorganized Debtors’ Eighth Omnibus Objection to Claims (No Liability
                              27                       Claims) [Dkt. 9295].
                              28

                             Case: 19-30088   Doc# 9528     Filed: 11/16/20    Entered: 11/16/20 12:49:28      Page 15
                                                                      of 20
                               1                Status: This matter has been resolved by order [Dkt. 9295]. This matter has been
                                                continued to December 15, 2020 as to MCIWAPC [Dkt. 9520].
                               2
                                         18.     Reorganized Debtors’ Twelfth Omnibus Objection to Claims: Reorganized
                               3   Debtors’ Twelfth Omnibus Objection to Claims (Duplicative Claims) [Dkt. 9064].
                               4                Response Deadline: October 14, 2020, at 4:00 p.m. (Pacific Time).
                               5                Related Documents:
                               6                A.     Declaration of Robb McWilliams in Support of Reorganized Debtors’
                                                       Twelfth Omnibus Objections to Claims (Duplicative Claims) [Dkt. 9065]
                               7
                                                B.     Reorganized Debtors’ Report on Responses to Eleventh through
                               8                       Seventeenth Omnibus Objections to Claims and Request for Orders by
                                                       Default as to Unopposed Objections [Dkt. 9342].
                               9
                                                C.     Notice of Continued Hearing on Certain of the Reorganized Debtors’
                              10                       Omnibus Objections to Claims [Dkt. 9520].
                              11                Status: The objections have been resolved or continued as set forth in the
                                                Reorganized Debtors’ report [Dkt. 9342]. This matter has been continued to
                              12                December 15, 2020 as to the Bureau of Land Management and the U.S. Forest
                                                Service [Dkt. 9520].
Weil, Gotshal & Manges LLP




                              13
 New York, NY 10153-0119




                                         19.     Reorganized Debtors’ Fourteenth Omnibus Objection to Claims: Reorganized
                              14   Debtors’ Fourteenth Omnibus Objection to Claims (Books and Records Claims) [Dkt. 9070].
      767 Fifth Avenue




                              15                Response Deadline: October 14, 2020, at 4:00 p.m. (Pacific Time).
                              16                Responses Filed:
                              17                A.     VonWin Capital Management, LP’s Response in Opposition to
                                                       Reorganized Debtors’ Fourteenth Omnibus Objections to Claims (Books
                              18                       and Records Claims) [Dkt. 9315].
                              19                B.     Response to Fourteenth and Fifteenth Omnibus Objections by
                                                       Reorganized Debtors [Dkt. 9316].
                              20
                                                Related Documents:
                              21
                                                C.     Declaration of Robb McWilliams in Support of Reorganized Debtors’
                              22                       Fourteenth Omnibus Objections to Claims (Books and Records Claims)
                                                       [Dkt. 9071]
                              23
                                                D.     Reorganized Debtors’ Report on Responses to Eleventh through
                              24                       Seventeenth Omnibus Objections to Claims and Request for Orders by
                                                       Default as to Unopposed Objections [Dkt. 9342]
                              25
                                                E.     Notice of Continued Hearing on Reorganized Debtors’ Fourteenth
                              26                       Omnibus Objection to Claims (Books and Records Claims) Solely with
                                                       Respect to Claim No. 2859 (Robert K. Vogel) [Dkt. 9348]
                              27

                              28

                             Case: 19-30088   Doc# 9528     Filed: 11/16/20    Entered: 11/16/20 12:49:28       Page 16
                                                                      of 20
                               1                F.     Declaration of Dara L. Silveira in Further Support of Reorganized
                                                       Debtors’ Third, Fifth, Sixth, Seventh, and Fourteenth Omnibus Objections
                               2                       to Claims [Dkt. 9349].
                               3                G.     Notice of Continued Hearing on Certain of the Reorganized Debtors’
                                                       Omnibus Objections to Claims [Dkt. 9520].
                               4
                                                Related Order:
                               5
                                                H.     Order Disallowing and Expunging Proofs of Claim Pursuant to
                               6                       Reorganized Debtors’ Fourteenth Omnibus Objection to Claims (Books
                                                       and Records Claims) [Dkt. 9362].
                               7
                                                Status: The objections have been resolved or continued as set forth in the
                               8                Reorganized Debtors’ report [Dkt. 9342] and the Silveira Declaration [Dkt.
                                                9349]. This matter has been continued to December 15, 2020 as to Clean Energy;
                               9                Little Diversifies Architectural Consulting, Inc.; and Sequoia Engineering &
                                                Design Associates [Dkt. 9520].
                              10
                                         20.      Reorganized Debtors’ Fifteenth Omnibus Objection to Claims: Reorganized
                              11   Debtors’ Fifteenth Omnibus Objection to Claims (Satisfied Claims) [Dkt. 9073].
                              12                Response Deadline: October 14, 2020, at 4:00 p.m. (Pacific Time).
Weil, Gotshal & Manges LLP




                              13                Responses Filed:
 New York, NY 10153-0119




                              14                A.     Objection of Solano Irrigation District to Reorganized Debtors’ Fifteenth
      767 Fifth Avenue




                                                       Omnibus Objection to Claims (Satisfied Claims) Concerning Claim No
                              15                       1952 [Dkt. 9255].
                              16                B.     Declaration of Cammie Morin in Support of Solano Irrigation District’s
                                                       Opposition to the Reorganized Debtors’ Fifteenth Omnibus Objection to
                              17                       Claims (Satisfied Claims) Concerning Claim No. 1952 [Dkt. 9256].
                              18                C.     Response to Fourteenth and Fifteenth Omnibus Objections by
                                                       Reorganized Debtors [Dkt. 9316]
                              19
                                                Related Documents:
                              20
                                                D.     Declaration of Robb McWilliams in Support of Reorganized Debtors’
                              21                       Fifteenth through Seventeenth Omnibus Objections to Claims (Satisfied
                                                       Claims) [Dkt. 9074]
                              22
                                                E.     Notice of Withdrawal of Reorganized Debtors’ Fifteenth Omnibus
                              23                       Objection to Claims (Satisfied Claims) with Respect to Certain Claims
                                                       [Dkt. 9124].
                              24
                                                F.     Reorganized Debtors’ Report on Responses to Eleventh through
                              25                       Seventeenth Omnibus Objections to Claims and Request for Orders by
                                                       Default as to Unopposed Objections [Dkt. 9342].
                              26
                                                G.     Reorganized Debtors’ Request for Orders by Default as to Unopposed
                              27                       Objections in Eighth and Fifteenth Omnibus Objections to Claims [Dkt.
                                                       9518].
                              28

                             Case: 19-30088   Doc# 9528     Filed: 11/16/20    Entered: 11/16/20 12:49:28       Page 17
                                                                      of 20
                               1                 H.     Notice of Continued Hearing on Certain of the Reorganized Debtors’
                                                        Omnibus Objections to Claims [Dkt. 9520].
                               2
                                                 Related Order:
                               3
                                                 I.     Order Disallowing and Expunging Proofs of Claim Pursuant to
                               4                        Reorganized Debtors’ Fifteenth Omnibus Objection to Claims (Satisfied
                                                        Claims) [Dkt. 9363].
                               5
                                                 Status: The objections have been resolved or continued as set forth in the
                               6                 Reorganized Debtors’ report [Dkt. 9342]. This matter has been continued to
                                                 December 15, 2020 as to the Solano Irrigation District, Arlington Wind Power
                               7                 Project LLC, and Rising Tree Wind Farm II LLC [Dkt. 9520].
                               8         21.      Reorganized Debtors’ Sixteenth Omnibus Objection to Claims: Reorganized
                                   Debtors’ Sixteenth Omnibus Objection to Claims (Satisfied Claims) [Dkt. 9076].
                               9
                                                 Response Deadline: October 14, 2020, at 4:00 p.m. (Pacific Time).
                              10
                                                 Related Documents:
                              11
                                                 A.     Declaration of Robb McWilliams in Support of Reorganized Debtors’
                              12                        Fifteenth through Seventeenth Omnibus Objections to Claims (Satisfied
                                                        Claims) [Dkt. 9074].
Weil, Gotshal & Manges LLP




                              13
 New York, NY 10153-0119




                                                 B.     Reorganized Debtors’ Report on Responses to Eleventh through
                              14                        Seventeenth Omnibus Objections to Claims and Request for Orders by
      767 Fifth Avenue




                                                        Default as to Unopposed Objections [Dkt. 9342].
                              15
                                                 C.     Notice of Continued Hearing on Certain of the Reorganized Debtors’
                              16                        Omnibus Objections to Claims [Dkt. 9520].
                              17                 Related Order:
                              18                 D.     Order Disallowing and Expunging Proofs of Claim Pursuant to
                                                        Reorganized Debtors’ Sixteenth Omnibus Objection to Claims (Satisfied
                              19                        Claims) [Dkt. 9364].
                              20                 Status: The objections have been resolved or continued as set forth in the
                                                 Reorganized Debtors’ report [Dkt. 9342]. This matter has been continued to
                              21                 December 15, 2020 as to Fair Harbor Capital LLC as transferee of Barrier1
                                                 Systems Inc. and Josephine Lucero; and Vendor Recovery Fund IV, LLC [Dkt.
                              22                 9520].
                              23         22.    Reorganized Debtors’ Seventeenth Omnibus Objection to Claims:
                                   Reorganized Debtors’ Seventeenth Omnibus Objection to Claims (Satisfied Claims) [Dkt. 9078].
                              24
                                                 Response Deadline: October 14, 2020, at 4:00 p.m. (Pacific Time).
                              25

                              26

                              27

                              28

                             Case: 19-30088    Doc# 9528     Filed: 11/16/20    Entered: 11/16/20 12:49:28      Page 18
                                                                       of 20
                               1                 Responses Filed:
                               2                 A.      Response of the City and County of San Francisco to Reorganized
                                                         Debtors’ Seventeenth Omnibus Objection to Claims (Satisfied Claims)
                               3                         and Reservation of Rights [Dkt. 9291].
                               4                 B.      South San Joaquin Irrigation District’s Response to Reorganized Debtors’
                                                         Seventeenth Omnibus Objection to Claims (Satisfied Claims) as it Applies
                               5                         to Claim of “Tri-Dam Project” [Dkt. 9304].
                               6                 Related Documents:
                               7                 E.      Declaration of Robb McWilliams in Support of Reorganized Debtors’
                                                         Fifteenth through Seventeenth Omnibus Objections to Claims (Satisfied
                               8                         Claims) [Dkt. 9074]
                               9                 F.      Reorganized Debtors’ Report on Responses to Eleventh through
                                                         Seventeenth Omnibus Objections to Claims and Request for Orders by
                              10                         Default as to Unopposed Objections [Dkt. 9342]
                              11                 G.      Notice of Continued Hearing on Certain of the Reorganized Debtors’
                                                         Omnibus Objections to Claims [Dkt. 9520].
                              12
                                                 Related Order:
Weil, Gotshal & Manges LLP




                              13
 New York, NY 10153-0119




                                                 H.      Order Disallowing and Expunging Proofs of Claim Pursuant to
                              14                         Reorganized Debtors’ Seventeenth Omnibus Objection to Claims
      767 Fifth Avenue




                                                         (Satisfied Claims) [Dkt. 9365].
                              15
                                                 Status: The objections have been resolved or continued as set forth in the
                              16                 Reorganized Debtors’ report [Dkt. 9342]. This matter has been continued to
                                                 December 15, 2020 as to Mark Cameron and the U.S. Fish and Wildlife Service
                              17                 [Dkt. 9520].
                              18          23.      Hopkins’ Motion to Join Real Party in Interest: Motion Pursuant to Fed. R.
                                   Bankr. Proc. 7015 and 7017 to Join Real Party in Interest for Claim Previously Filed; or, in the
                              19   Alternative, to Enlarge Time to File Proof of Claim Pursuant to Fed. R. Bankr. Proc. 9006(b)(1)
                                   [Dkt. 9204].
                              20
                                                 Response Deadline: November 10, 2020.
                              21
                                                 Response Filed:
                              22
                                                 A.      Stipulation Enlarging Time for Bryar Hopkins and E.M.H. (a Minor) to
                              23                         File Proof of Claim [Dkt. 9321].
                              24                 Related Order:
                              25                 B.      Order Approving Stipulation Enlarging Time for Bryar Hopkins and
                                                         E.M.H. (a Minor) to File Proof of Claim [Dkt. 9328].
                              26
                                                 Status: This matter has been resolved by stipulation [Dkt. 9321] and taken off
                              27                 calendar by order [Dkt. 9328].
                              28

                             Case: 19-30088     Doc# 9528     Filed: 11/16/20     Entered: 11/16/20 12:49:28      Page 19
                                                                        of 20
                               1          24.    Degrado Motion to Allow/Deem POCs Timely Filed: Motion to Allow/Deem
                                   Timely Late Filing of Proofs of Claim by Daniel Degrado and Norma Ann Degrado;
                               2   Memorandum of Points and Authorities; Declaration of Erika L. Vasquez in Support
                                   [Dkt. 9326].
                               3
                                                  Response Deadline: November 3, 2020.
                               4
                                                  Response Filed:
                               5
                                                  A.     Stipulation Enlarging Time for Daniel Degrado and Norma Ann Degrado
                               6                         to File Proofs of Claim [Dkt. 9354].
                               7                  Related Order:
                               8                  B.     Order Approving Stipulation Enlarging Time for Daniel Degrado and
                                                         Norma Ann Degrado to File Proofs of Claim [Dkt. 9385].
                               9
                                                  Status: This matter has been resolved by stipulation [Dkt. 9354] and taken off
                              10                  calendar by order [Dkt. 9385].
                              11

                              12           PLEASE TAKE NOTICE that copies of any pleadings filed with the Court and
                                   referenced herein can be viewed and/or obtained: (i) by accessing the Court’s website at
Weil, Gotshal & Manges LLP




                              13   http://www.canb.uscourts.gov, (II) by contacting the Office of the Clerk of the Court at 450
 New York, NY 10153-0119




                                   Golden Gate Avenue, San Francisco, CA 94102, or (III) from the Debtors’ notice and claims
                              14   agent, Prime Clerk LLC, at https://restructuring.primeclerk.com/pge or by calling (844) 339-
      767 Fifth Avenue




                                   4217 (toll free) for U.S.-based parties; or +1 (929) 333-8977 for International parties or by e-
                              15   mail at:pgeinfo@primeclerk.com. Note that a PACER password is needed to access documents
                                   on the Bankruptcy Court’s website.
                              16
                                   Dated: November 16, 2020                      WEIL, GOTSHAL & MANGES LLP
                              17                                                 KELLER BENVENUTTI KIM LLP
                              18
                                                                                 By:     /s/ Dara L. Silveira
                              19                                                         Dara L. Silveira

                              20                                                 Attorneys for Debtors and Reorganized Debtors
                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28

                             Case: 19-30088     Doc# 9528      Filed: 11/16/20     Entered: 11/16/20 12:49:28      Page 20
                                                                         of 20
